
	
		I
		112th CONGRESS
		1st Session
		H. R. 1446
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 31, United States Code, to provide for
		  transparency of payments made from the Judgment Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Judgment Fund Transparency Act of
			 2011.
		2.Judgment Fund
			 transparency
			(a)Transparency
			 requirementSection 1304 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)The Secretary of the Treasury shall make
				available to the public on a website the following information with regard to
				any payment made under this section, unless the disclosure of such information
				is otherwise prohibited by law or court order:
						(1)The name of the plaintiff or claimant.
						(2)The name of the
				counsel for the plaintiff or claimant.
						(3)The name of the
				agency that submitted the claim.
						(4)A brief
				description of the facts that gave rise to the claim.
						(5)The amount paid
				representing principal, attorney fees, and interest, if
				applicable.
						.
			(b)ImplementationThe Secretary of the Treasury shall
			 implement section 1304(d) of title 31, United States Code, as added by
			 subsection (a), beginning not later than 60 days after the date of the
			 enactment of this Act.
			
